Citation Nr: 0614735	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for colon cancer with 
carcinoma of the rectum, to include as secondary to Agent 
Orange exposure.  

2.  Entitlement to service connection for intractable pain, 
to include as secondary to colon cancer treatment with an 
implantable opiate pump and oral break-through opiate 
medication, claimed as chronic pain due to scar tissue.  

3.  Entitlement to service connection for stool incontinence, 
to include as secondary to carcinoma of the rectum.  

4.  Entitlement to service connection for lower abdomen 
scars, claimed as due to cancer treatment.  

5.  Entitlement to service connection for upper abdomen 
scars, claimed as due to pain treatment.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses that further 
development is required in this matter prior to the Board's 
review of the merits of the issues on appeal.  In this 
regard, the Veterans Claims Assistance Act (VCAA) has 
redefined the obligations of VA with respect to claims for VA 
benefits. VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  The revised 
statutory duty to assist requires VA to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for benefits.  See 38 U.S.C. § 
5103A.  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in the custody of the Federal 
Government; and obtaining a medical examination or opinion 
where indicated.  Id.

In a March 2003 statement, the veteran stated that he had 
been awarded Social Security Administration (SSA) disability 
benefits.  The RO, in an April 2004 statement of the case 
(SOC), explained why they found it unnecessary to obtain the 
medical records associated with the SSA determination.  
However, the Board concludes that these documents should be 
obtained noting that the United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain SSA 
medical records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  The RO should 
obtain and consider all the veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his status post rectum cancer or for any 
of the associated claims which are 
currently on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  

NOTE:  Specifically, the RO should take 
the necessary action in order to obtain 
copies of the medical reports upon which 
the SSA awarded the veteran disability 
benefits; explaining the efforts made to 
obtain those records; and describing any 
further action to be taken with respect 
to the claims on appeal.  The attention 
of the SSA should be respectfully invited 
to 38 U.S.C.A. § 5106 (West 2002).  

If, after making reasonable efforts, any 
adequately identified records are not 
obtained, notify the veteran that those 
records have not been obtained by 
identifying the records; explaining the 
efforts made to obtain those records; and 
describing any further action to be taken 
with respect to the claims.  

If pertinent records are received as a 
result of the above instructions, the AMC 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to 
this issue.  

2.  Following completion of the above and 
any other development deemed appropriate 
by the RO, the RO should readjudicate the 
issues on appeal.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) which includes all pertinent 
law and regulations and be afforded the 
applicable time period in which to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





